Title: From Mary Y. Pearson to Louisa Catherine Johnson Adams, 25 April 1825
From: Pearson, Mary Y.
To: Adams, Louisa Catherine Johnson





Near Trenton—April 25th. 1825


You will no doubt my dear Mrs. Adams, be much surprised at receiving a letter from one of whom you have seen and known so little as myself; but the kind, and I may almost say affectionate manner that you have always shown towards me in our occasional meetings at Mr. Hopkinson’s, has emboldened me to sue for a favour which perhaps I should not otherwise have thought of—
My brother has been for some time solicitous of obtaining the situation of purser in the Navy, and has been highly reccommended to the Secretary both for capacity and integrity, by several members of Congress who are friends of my father; I regret that there are none now at Washington personally acquainted with Edward, such as Dr. Holcomb Mr. McIlvaine, and many others equally respectable that I could name, besides our mutual friend Mr. Hopkinson; from whom you might learn that he is a young man, who, with good parts and great perseverance, has made great exertions to get along in the world, but his efforts have been unavailing, and he is at present entirely without any occupation, and from my father’s pecuniary embarrassments he is unable even to give him a home. As frequent vacancies occur, if, consistent with your ideas of propriety, you could prevail upon the President to speak in his favour to Mr. Southard, who I have reason to believe is already predisposed in his favour, and who would undoubtedly regard a request from such a source, you would confer an obligation which I should ever remember with the warmest gratitude—
I sincerely hope I shall not forfeit your esteem by this application, as indelicate or presuming too much upon my slight acquaintance with you; such an effort would distress and mortify me very much, and I feel diffident what course to pursue; but I throw myself upon your generosity, and hope you will excuse what might be deemed a liberty, but for the anxiety I feel for my brother—
Papa joins in respects to yourself and Miss Helen—
I remain with esteem & affection / Sincerely yours


Mary Y. Pearson.


